PER CURIAM.
Appellant has failed to fulfill his obligation to bring forward an adequate record of the trial proceedings in this cause. In light of such, this court has previously entered an order pursuant to Florida Rule of Appellate Procedure 9.200(f)(2) directing appellant to comply with the procedure afforded by Florida Rule of Appellate Procedure 9.200(b)(4). Appellant has failed to comply with our order, and has further failed to provide the court with an adequate record in any form. The final judgment appealed from is AFFIRMED.
MINER, WOLF and KAHN, JJ., concur.